DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 27 July 2021.  Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 1-21 under 35 USC 103 as being unpantentable under Kothandaraman et al. (US Publication no. 2016/0022995) in view of Moffitt et al. (US Publication no. 2016/0096025) have been fully considered and are persuasive.  Neither Kothandaraman et al. nor Moffitt et al. teach or suggest that the automatically adjusted stimulation parameters include a random adjustment of the at least one stimulation parameter.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kothandaraman et al. (US Publication no. 2016/0022995) in view of Moffitt et al. (US Publication no. 2016/0096025), further in view of Uthman et al. (US Publication no. 2008/0243204).  Uthman et al. is relied on to demonstrate random adjustment of neurostimulation parameters to prevent adaptation of neural cells to applied electrical stimuli.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothandaraman et al. (US Publication no. 2016/0022995 – previously cited) in view of Moffitt et al. (US Publication no. 2016/0096025 – previously cited), further in view of Uthman et al. (US Publication no. 2008/0243204).
In regard to claims 1, 15, and 21, Kothandaraman et al. disclose a system and method of providing electrical therapeutic stimulation, wherein devices and methods are implemented for receiving data indicative of feedback associated with a patient rating of the therapeutic stimulation (para 3, 4, and 36).  Kothandaraman et al. provides: an implantable control module 102 (e.g., an implantable stimulator) connected to one or more electrode bearing leads 108 for applying therapeutic stimulation based on a plurality of stimulation parameters to a patient associated with the device (figure 1, para 40, 41 and 50); an patient interface unit 105 configured with a suitable processor 150, user interface 156, and communication circuit 154 allows for receiving data indicative of feedback associated with a patient rating of the applied stimulation (para 51, 59 and 60, the patient may use interface unit 105 to identify the effects of the stimulation parameters, wherein the effects may be a figure of merit of the adequacy or a rating of 
Kothandaraman et al. is considered to substantially suggest the invention as claimed however, does not teach the following features: receiving additional data indicative of feedback associated with another patient rating of the adjusted therapeutic stimulation from the patient via the patient input device, and executing a machine learning algorithm based on the stimulation parameters and received data indicative of feedback, to determine preferred stimulation parameters.  Moffitt et al. in a similar field of endeavor, of using feedback to adjust stimulation teaches that it is known to receive 
Modification of Kothandaraman et al. to obtain additional patient feedback on adjusted stimulation parameters is considered to have been obvious to one of ordinary skill in the art since Moffitt et al. teach that it was known in the art to allow a user to further rate the effect of the adjustment in order to provide any further necessary adjustment. Such modification is considered to comprise the application of a known technique to a known device to yield a predictable result.  Additionally, modification of Kothandaraman et al. to implement a machine learning technique to optimize stimulation parameters is considered to have been obvious to one of ordinary skill in the art since Moffitt et al. teach that it was known algorithmic technique for improving or optimizing stimulation to produce the desired clinical effect. Such modification is 
Further in regard to claims 1, 15, and 21, Kothandaraman et al. in view of Moffitt et al. is considered to substantially suggest the invention as claimed, however neither Kothandaraman et al. nor Moffitt et al. teach or suggest that the automatically adjusted stimulation parameters include a random adjustment of the at least one stimulation parameter.  Uthman et al. provides a neurostimulation device provides neurostimulation therapy, wherein one or more stimulation parameters are automatically and randomly adjusted such that a particular combination of stimulation parameters is not repeated for a given duration of time (para 6-8, 14, 26 and 27).  The random adjustment of stimulation parameters prevents repetition of parameters thereby reducing habituation and adaptation to the delivered stimulation which is known to reduce effectivety over time.  Random stimulation parameter adjustment is useful for vagus nerve and deep brain stimulation therapies (para 14).  Modification of the stimulation parameter adjustment made in Kothandaraman et al. to comprise a random adjustment is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Uthman et al. demonstrate that it was a known technique in neurostimulation to prevent adaptation of neural responses to applied electrical stimuli.
In regard to claims 2 and 3, In Kothandaraman et al. a patient enters feedback, or figures or merit/ratings via either patient user interface 105 or external programming unit 106 (para 51-53, 59, 60).  It is further taught and suggested that the patient feedback may be transmitted to and received by implanted control module 102 which may use and analyze the information to adjust parameters (para 68 and 72).

	In regard to claims 5 and 19, the automatic adjustment of Kothandaraman et al. occurs following patient feedback, this is broadly interpreted to comprise a time interval.  Additionally, Kothandaraman et al. suggests that multiple ratings may be used to determine the figures of merit, which is considered to imply that ratings are repeated over time.  Moffitt et al. also teaches that feedback may be required at particular time intervals (para 33, 70 and 72).
In regard to claim 6, in Kothandaraman et al. a patient enters feedback, or figures or merit/ratings via either patient user interface 105 or external programming unit 106 which may be used and analyze by the implanted control module 102 to adjust parameters (para 51-53, 59, 60, 68 and 72).
	In regard to claim 7, Kothandaraman et al. does not explicitly teach the step of applying the adjusted stimulation parameters, however in view of the scope and intent of the reference, the function is considered to be implicit.	
	In regard to claims 8, 9, and 20, Kothandaraman et al. may request feedback from the patient by either the external programming unit 106 or patient interface unit 105, wherein such request is considered indicative that the system is receptive to 
	In regard to claims 10 and 17, in Kothandaraman et al. at least in some embodiments, the system may store different therapeutic options, figures of merit (ratings) in the implanted control module 102, and adjust parameters using said information (para 67, 71, 72, 74, and 75).
	In regard to claims 11-13, Kothandaraman et al. the implanted control module 102 may store figures of merit and therapeutic options (i.e., considered parameters) (para 67).  The control module 102 may also store parameters in relation to clinical effects observed by the patient or clinician (para 67).  The figures of merit or ratings may be a numerical value, alphanumeric rating, or other suitable rating mechanism (para 60 and 61; such descriptors of Kothandaraman et al. are considered to anticipate the numerical rating with positive or negative connotations).  Additionally, it is considered to be common sense to associate the preferred or most effective parameters with the best rating, wherein the best rating being the highest or most positive is considered to be based on choice for organization.  However, this is suggested by the reference at paragraph 61 that preferred outcomes may add more value (i.e., higher rating), and/or negative value may be imposed due to certain side effects.


Conclusion
In view of the new grounds of rejection applied to previously present subject matter, the rejection is made NON-FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        20 September 2021